United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                     IN THE UNITED STATES COURT OF APPEALS                        January 28, 2004
                             FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk

                                     No. 03-50436
                                   Summary Calendar



                               UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                          versus

                   DOUGLAS JERROD BEMIS, JR., also known as
                          Douglas Jerrold Bemis, Jr.,

                                                                Defendant-Appellant.

                            --------------------
               Appeals from the United States District Court
                     for the Western District of Texas
                           USDC No. MO-02-CR-94-1
                            --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Douglas       Jerrod      Bemis,   Jr.,     appeals      his    convictions         of

conspiracy to possess and aiding and abetting the possession of

marijuana with intent to distribute it, in violation of 21 U.S.C.

§§ 846 and 841(a)(1), and 18 U.S.C. § 2.                     We AFFIRM.

       At     Bemis’s      trial,    Attorney         Gary    Hill    testified         that

Bemis      asked    him    to    locate   a     marijuana      supplier       for    Bemis.

Hill       pretended      to    comply,   but    he    informed       law     enforcement


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
authorities,    who   set   up    a   sting   operation   targeting   Bemis.

Government witnesses testified that Bemis and his codefendant,

Gerald Mancus, were arrested after they accepted delivery of 300

pounds of marijuana for which they agreed to pay $120,000, $40,000

upon delivery and $80,000 later.

       Bemis testified at trial that he had contacted Attorney

Gary Hill in hopes that he would lend Bemis $20,000 to buy some

property.    When Hill declined to lend Bemis $20,000, Bemis asked

Hill if he could introduce him to someone who could sell him 100

pounds of marijuana so he could earn $20,000 in order to buy the

property.    Hill contacted Bemis and informed him he had found a

supplier.     Bemis testified that he then contacted Mancus, who

offered to put up $40,000 if Bemis would broker a marijuana deal.

Bemis’s defense was that he wanted to obtain only 100 pounds of

marijuana, but that the agents tried to sell him 300 pounds.

       Later, Bemis testified that Hill told him he would pay for the

other 200 pounds.     After the Government objected to this testimony

as hearsay, defense counsel argued that it was admissible under the

coconspirator exception as provided in F ED. R. EVID. 802, actually

Rule    801(d)(2)(E).       The   court    sustained   the   objection   and

instructed the jury to disregard the testimony.

       Bemis contends that he is entitled to reversal because the

district court abused its discretion by excluding his testimony

that Hill had agreed to buy 200 of the 300 pounds of marijuana

involved in this case.      Bemis argues that the ruling deprived him

                                       2
of his right to present a meaningful defense, that he had the

intent to purchase and possess only 100 pounds of the marijuana.

      The district court’s ruling was correct because Attorney Hill

never was a coconspirator; at all relevant times he cooperated with

the law enforcement authorities.          A statement is not admissible

under the coconspirator exception if it was made by one “who is

actually a government agent whose sole purpose is to effect the

arrest of the conspirators.”       United States v. Wilkerson, 469 F.2d

963, 968 (5th Cir. 1972).

      Furthermore, if it is assumed that the district court erred by

disallowing     the   contested   testimony,   any   error   was   harmless

in light of the overwhelming evidence of Bemis’s guilt of the

charged offenses.       See FED. R. CRIM. P. 52(a).       The evidence was

overwhelming that Bemis knowingly took delivery of 300 pounds of

marijuana, having agreed to pay $40,000 upon delivery, with the

balance payable after he sold the marijuana.         There was also ample

evidence that he conspired with Mancus, and aided and abetted

Mancus in possessing the 300 pounds, which Mancus also bargained

for with the agents.

      Bemis testified regarding his version of events, and he also

admitted in the excluded testimony that he had agreed to possess

the additional 200 pounds for his distribution to Hill.            Since he

was   charged   with   possession    with   intent   to   distribute,   not

ownership, any error in the court’s exclusion of this inculpatory

testimony was harmless to Bemis.         See FED. R. CRIM. P. 52(a).

                                     3
       Bemis contends also that the district court reversibly erred

by denying his objection to the Government’s exercise of peremptory

challenges during jury selection, based on Batson v. Kentucky, 476

U.S. 79 (1986). Bemis argues that the Government gave insufficient

reasons for peremptorily challenging three jury-panel members, whom

he believes to be Hispanic because they have Hispanic surnames.

Bemis further argues that the district court erred by not finding

that   there     was   a   prima   facie       case   of     discrimination   by    the

Government, and by failing to strike the entire jury panel.

       “The district court’s determination whether the prosecutor’s

strikes are racially motivated is purely factual, and largely turns

on an evaluation of the prosecutor’s credibility.”                     United States

v. Pofahl, 990 F.2d 1456, 1466 (5th Cir. 1993).                     On review, this

court “giv[es] great deference to the trial court’s finding that

the prosecutor’s explanation was credible.”                       United States v.

Wallace,    32     F.3d    921,    925     (5th       Cir.    1994).     “Unless      a

discriminatory intent is inherent in the prosecutor’s explanation,

the reason offered will be deemed race neutral.”                   Hernandez v. New

York, 500 U.S. 352, 360 (1991).

       The prosecutor in Bemis’s case offered neutral reasons for his

strikes, which do not even suggest a discriminatory intent.                        Some

of his reasons, such as the fact that a member of the venire is

unemployed or young and single, have been deemed by this court to

be valid neutral explanations.             See United States v. Moreno, 878

F.2d 817, 820-21 (5th Cir. 1989); United States v. Munoz, 15 F.3d

                                           4
395, 399-400 (5th Cir. 1994).

       Furthermore, if the Government had been intent on challenging

Hispanic panel members, it could have exercised its peremptory

challenges to eliminate both a Hispanic who was seated on the jury,

and a Hispanic panel member who did not serve on the jury because

he was the last remaining panel member after the jury was selected.

See United States v. Mixon, 977 F.2d 921, 923 (5th Cir. 1992).

This    also   supports   the   district     court’s   decision    that   the

Government’s reasons for striking the panel members were credible.

       As this court explained in United States v. Krout, 66 F.3d

1420, 1428-29 (5th Cir. 1995), reasons offered by the prosecutor

will be deemed race-neutral by the court unless a discriminatory

intent is inherent in his explanation.          Because the reasons given

by the prosecutor are facially race- and ethnically neutral, with

no valid basis for suspecting a discriminatory intent, Bemis’s

Batson claim lacks merit.

       Bemis contends that he is entitled to reversal because the

district court erroneously found that he did not make a prima facie

showing    that    the    Government       discriminated    in    exercising

its peremptory challenges.       Since the district court called on the

prosecutor to provide race-neutral explanations, however, this

court   reviews   only    the   district    court’s    findings   concerning

discrimination, not whether the party made a prima facie case. See

Brown v. Kinney Shoe Corp., 237 F.3d 556, 561 (5th Cir. 2001).



                                       5
     Bemis asserts conclusionally that he is entitled to reversal

because the district court failed to strike the jury panel.    By not

briefing this claim, Bemis has in effect abandoned it.        See Al-

Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

     AFFIRMED.




                                6